This opinion is subject to administrative correction before final disposition.




                               Before
                MONAHAN, STEPHENS, and DEERWESTER
                      Appellate Military Judges

                           _________________________

                             UNITED STATES
                                 Appellee

                                         v.

                           Drake A. BELTZ
                  Lance Corporal (E-3), U.S. Marine Corps
                                Appellant

                                No. 202100057

                           Decided: 22 September 2021

       Appeal from the United States Navy-Marine Corps Trial Judiciary

                                Military Judge:
                         Andrea C. Goode (arraignment)
                            John P. Norman (trial)

   Sentence adjudged 17 November 2020 by a general court-martial
   convened at Marine Corps Air Ground Combat Center Twentynine
   Palms, California, consisting of a military judge sitting alone. Sen-
   tence in the Entry of Judgment: reduction to E-1, confinement for 16
   months, forfeiture of all pay and allowances, 1 and a bad-conduct
   discharge.




   1 The convening authority waived automatic forfeitures for a period of six months
from the date of the Entry of Judgment, and suspended the adjudged forfeitures of all
pay and allowance for a period of 16 months provided Appellant maintains an
allotment for the benefit of his dependents for the duration of the suspension.
                   United States v. Beltz, NMCCA No. 202100057
                               Opinion of the Court

                                  For Appellant:
                      Captain William F. Halsey, JAGC, USN

                                    For Appellee:
                                 Brian K. Keller, Esq.

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 2
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   2   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.




                                            2